DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on March 11, 2021, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on March 11, 2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 USC 101 set froth in the most recent office action mailed  December 20, 2020 has been withdrawn.

Remark
After further reviewed applicant’s arguments, filed on March 11, 2021, pages, consistent with the original disclosure and light of the amendment filed on march 11, 2021, it is conceivable that the claimed invention is directed to improvements in computer functionality or other technology are not abstract by providing a determination of a value of a row in a database table; generation of a first truncated value for the first value, the truncated value having fewer bytes than the value; generation of a first representation of the value, where the representation includes fewer bytes than the value; receipt of a query for a given value; determination that a value associated with the given value matches the first representation; determination the corresponding truncated value matches the given value in a case the value associated with the given value 

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant arguments and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is related to storage of a first list of reduced-size representations which represent values of a column, and a second list of truncated column values. Due to its reduced size, the first list can be scanned quickly to determine whether a particular value does not exist or may exist in the column. If it is determined that the value may exist, the second list of values is used to determine whether the value exists and to determine the row id(s) corresponding to the value, wherein the storage of the lists of reduced-size representations and truncated column values requires no more memory than storage of the original column values.
None of the cited references, singular and any order combination provides a determination of a value of a row in a database table; generation of a first truncated value for the first value, the truncated value having fewer bytes than the value; generation of a first representation of the value, where the representation includes fewer bytes than the value; receipt of a query for a given value; determination that a value associated with the given value matches the first representation; determination the corresponding truncated value matches the given value in a case the value associated with the given value matches the first representation; and the return 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 28, 2021